DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
Response to Amendment
In response to the final action from 11/30/2021, the applicant has submitted a request for continued examination, filed 3/1/2021, amending claims 1, 2, 8, 9, 15 and 16, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered and have been determined persuasive in light of the latest amendments. Therefore claims 1-20 are allowable over prior art of record for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
FOR AUTHORIZING A COMMAND ASSOCIATED WITH A CALENDAR EVENT” so as to be more descriptive of the invention.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 1, 8 and 15 recite the following common features: they teach how a person (first user (e.g. a child)) could use a service by a voice and/or text command in a device that requires authorization from a second person (second user (e.g. a parent)). A command may comprise a certain “keyword” that requires “authorization”, while the remaining portions may not require such an “authorization” (specification ¶ 0014). 
These could be modified in order for the command to get executed; e.g. specification ¶ 0017 teaches: “[first] user command” may be to watch “horror movies”. That option requires authorization, but if the request is changed to watch a “video game deemed acceptable” (specification ¶ 0020), that does not require authorization. As examples of services (and associated commands that require authorization) are “particular movie or game genres”, “car service, add an event to a calendar” (specification ¶ 0015). Furthermore the system in alternate can “automatically identify[]” “content and present[]” them “to the first user prior to receiving the indication that the second user has approved” “the user command”.

Eyre et al. though do not teach a command requiring authorization specifically associated with “adding [an] event to [a] calendar” using a “voice command”.
Watry (US Patent 10,616,310) on Col. 14 lines 18+ teach: “Child D’s communicator 70 is communicating to Child A’s communicator 72 using a communication path of talking”, which according to Col. 12 lines 63+: “communicator 70” “has” “ability to do speech-to-text” by “speech received by the communicator’s 
Augusto et al. (US 2016/0148515) does teach in ¶ 0044 sentence 2+: “parent” (second user) “to request and view a report” “for a particular student or child” “share one or more data records” “with one or more third-party systems, integrate calendar data with a calendar on the one or more parent devices” “addition of calendar events to a calendar of the back-end server”. There are however two problems: 1) “calendar” “event” is NOT requested by a voice command and by e.g. the “child” (first user); 2) this is not a “parent” “child” supervision system and method; i.e., the “child” requesting “calendar event” and a “parent” (second user) approving it. It is a system in which a “parent” requests “reports” of his “child”, and it is unclear how and why the “parent” (second user) and not the “child” (first user) would request a “calendar” “event”.
Further search did not produce any prior art teaching this specific feature. Therefore claims 1, 8 and 15 became allowable. Claims 2-7 (dependent on claim 1), 9-14 (dependent on claim 8), 16-20 (dependent on claim 15), further limit their allowed independent parent claims and are thus allowable under similar rationale.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/Farzad Kazeminezhad/
Art Unit 2657
May 4th 2021.